PER CURIAM.
After the trial court found appellant guilty of violating his probation, it sentenced him to concurrent sentences of five and one-half years imprisonment on uttering a forged prescription charges. Appellant moved without success to correct his sentence pursuant to Florida Rule of Criminal Procedure 3.800(b)(2).
As the state concedes, appellant’s crimes were third degree felonies when committed and such crimes were punishable by up to five years imprisonment. See § 775.082(3)(d), Fla.Stat. (1993). The sentences were controlled by the 1993 sentencing guidelines. See § 921.001(4)(b), Fla.Stat. (2000).
The five and one-half year sentences are thus in excess of the statutory maximum. We therefore vacate the sentence and remand for resentencing in accordance with the sentencing guidelines applicable to appellant’s 1993 offenses.
STONE, SHAHOOD and GROSS, JJ., concur.